Citation Nr: 0700065	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  02-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis.

2.  Entitlement to an initial evaluation in excess of 30 
percent for HIV syndrome.

3.  Entitlement to an effective date earlier than September 
23, 1998, for the grant of service connection for HIV 
syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.

The Board notes that the July 2001 rating decision granted 
service connection for HIV syndrome and assigned a 30 percent 
disability rating effective April 12, 2001 and denied an 
increased evaluation for the veteran's service-connected 
inactive pulmonary tuberculosis evaluated as zero percent 
disabling.  In January 2002, the veteran submitted his notice 
of disagreement with the July 2001 rating decision, and 
specifically with the 30 percent rating assigned for HIV 
syndrome, with the effective date of the grant of service 
connection, and with the continuation of the zero percent for 
inactive tuberculosis.  Thus, the issues have been 
recharacterized as noted above.


FINDINGS OF FACT

1.  The veteran failed to report without explanation for a VA 
examination scheduled in October 2005 for the purpose of 
evaluating the severity of the service-connected inactive 
pulmonary tuberculosis.

2.  Prior to November 16, 2002, the veteran's service-
connected HIV-related illness was not manifested by 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss or development of AIDS-related 
opportunistic infection or neoplasm warranting a higher 
rating.

3.  Effective November 16, 2002, the veteran's service-
connected HIV-related illness was manifested by refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss and development of AIDS-related opportunistic infection 
or neoplasm warranting a minimum rating although not 
manifested by AIDS 
with recurrent opportunistic infections or with secondary 
diseases afflicting multiple body systems, or by an HIV 
related illness with debility and progressive weight loss, 
without remission, or few or brief remissions.

4.  Effective December 19, 2003, the veteran's service-
connected HIV-related 
illness was manifested by AIDS with secondary disease 
afflicting multiple body systems and by an HIV related 
illness with debility and progressive weight loss, without 
remission, or few or brief remissions.

5.  The veteran did not file a claim for service connection 
for HIV syndrome prior to September 23, 1998.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for inactive 
pulmonary tuberculosis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.655, 4.97, 
Diagnostic Code 6731 (2006).   

2.  Prior to November 16, 2002, the criteria for an 
evaluation in excess of 30 percent for an HIV related illness 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1-4.14, 4.88b, Diagnostic Code 6351 (2006).

3.  Effective November 16, 2002, the criteria for an 
evaluation of 60 percent for an HIV related illness has been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-4.14, 
4.88b, Diagnostic Code 6351 (2006).
  
4.  Effective December 19, 2003, the criteria for an 
evaluation of 100 percent for an HIV related illness has been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1-4.14, 
4.88b, Diagnostic Code 6351 (2006).

5.  The requirements for establishment of an effective date 
for service connection for HIV syndrome prior to September 
23, 1998 have not been met.  38 U.S.C.A. §§ 1110, 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  


Pursuant to the Board's March 2003 Remand, the Appeals 
Management Center (AMC) requested that the veteran provide 
the names, address, and dates of treatment for his pulmonary 
tuberculosis, obtained Social Security Administration 
records, scheduled a VA examination to assess the severity of 
his pulmonary complaints, readjudicated the veteran's claim 
under provision of the Veterans Claims Assistance Act of 2000 
(VCAA) as discussed in more detail below, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's March 2003 Remand.  Stegall v. West, 11 Vet. App. 
268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2005). 

Letters dated in June 2001, May 2004, October 2004, and March 
2005 fully satisfied the duty to notify provisions. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Although these 
letters were not sent prior to initial adjudication of the 
veteran's claim, this was not prejudicial to him, since he 
was subsequently provided adequate notice, and the claim was 
readjudicated and an additional supplemental statement of the 
case (SSOC) was provided to the veteran in January 2006.  

The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The March 2005 letter told him to provide any 
relevant evidence in his possession. See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).   
The veteran was also informed in the March 2005 letter how VA 
assigns effective dates.   See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also scheduled for VA examinations in October 
2005 to which he failed to report. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

a.	Inactive pulmonary tuberculosis

In a June 1981 rating decision, the RO granted service 
connection for tuberculosis with pleural effusion and 
assigned a 100 percent disability rating effective from July 
15, 1980.  In an October 1982 rating decision, the RO 
recharacterized the disability as history of inactive 
pulmonary TB, and decreased the disability rating to zero 
percent effective from January 1, 1983.  

When, as here, the veteran is requesting a higher rating for 
an already established service-connected disability, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  Thus, 
consideration of possible "staged" ratings on appeal from a 
rating that assigns an initial disability evaluation is not 
required.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

The veteran's inactive pulmonary tuberculosis has been rated 
as noncompensable under 38 C.F.R. § 4.97, Diagnostic Code 
6731, since January 1983.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  A 100 percent rating is assigned for 
chronic active pulmonary tuberculosis.  38 C.F.R. § 4.97.  

Under Diagnostic Code 6731, residuals of inactive pulmonary 
tuberculosis are to be rated as interstitial lung disease, 
restrictive lung disease, or when obstructive lung disease is 
the major residual, as chronic bronchitis (Diagnostic Code 
6600).  38 C.F.R. § 4.97.

The medical information of record concerning the veteran's 
current pulmonary disability is minimal.  A November 2002 VA 
examination indicated that the veteran's tuberculosis was 
treated for one and a half years with medications.  The 
examiner noted that the veteran had not had any recurrence 
and that he had only had normal x-rays since that time.  A 
November 2003 chest x-ray showed no active pulmonary lesion.  
An April 2004 VA examination noted that the veteran reported 
that his pulmonary problem resolved and that he had no 
cardiopulmonary problem at that time.  On physical 
examination, the veteran's lungs were clear to percussion and 
auscultation.  The final diagnosis included inactive 
tuberculosis, resolved by history.

In December 2003, the Board remanded the claim in order to, 
among other things, provide the veteran with a VA examination 
to assess the severity of his inactive pulmonary 
tuberculosis.  However, the veteran failed to report for the 
scheduled VA examination essential to the development of his 
increased rating claim and did not set forth good cause for 
such failure.  In January 2006, the veteran and his 
representative were furnished a supplemental statement of the 
case containing the provisions of 38 C.F.R. § 3.655.  The 
Board notes that the January 2006 letter and supplemental 
statement of the case were mailed to the veteran's address of 
record but were returned as undeliverable.  Notwithstanding 
this, the veteran's representative has not made an attempt to 
explain why the veteran failed to report for the scheduled VA 
examination relevant to the claim.

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination and the veteran, 
without good cause, fails to report for an examination 
scheduled in conjunction with a claim for increase and 
entitlement or continued entitlement, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, illness of the veteran, or illness or death of a family 
member. 38 C.F.R. § 3.655.

While the Board is aware that the veteran is seriously ill, 
it is still the responsibility of the veteran or his 
representative to advise VA of the reasons for his failure to 
present at the scheduled VA examination.  The Court has held 
that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991). Under theses circumstances, the Board has no 
alternative but to deny the veteran's claim as a matter of 
law. See 38 C.F.R. § 3.655 (2005).

b.	HIV syndrome

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for HIV syndrome.  As such, it is not the present 
level of disability which is of primary importance, but 
rather the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran's service-connected HIV-related illness is 
evaluated as 30 percent disabling under DC 6351.  38 C.F.R. § 
4.88b, DC 6351.  A 30 percent rating requires recurrent 
constitutional symptoms, intermittent diarrhea, and use of 
approved medication(s); or, a minimum rating with a T4 cell 
count less than 200, or Hairy Cell Leukoplakia, or Oral 
Candidiasis.  Id.  The next higher rating of 60 percent 
requires refractory constitutional symptoms, diarrhea, and 
pathological weight loss; or, a minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  Id.  AIDS with recurrent opportunistic infections 
or with secondary diseases afflicting multiple body systems; 
or an HIV-related illness with debility and progressive 
weight loss, without remission, or few or brief remissions 
warrants a 100 percent evaluation.  Id.

Note (1) to DC 6351 defines "approved medication(s)" to 
include medications prescribed as part of a research protocol 
at an accredited medical institution.  Note (2) explains that 
psychiatric or central nervous system manifestations, 
opportunistic infections, and neoplasms may be rated 
separately under appropriate codes if higher overall 
evaluation results, but not in combination with percentages 
otherwise assignable in accordance with the above Code 
criteria.  Id.

In June 2001, the veteran was afforded a VA examination.  The 
veteran reported depression, fatigue and insomnia.  The 
veteran also reported that his appetite was good; and his 
weight was noted to be stable at 170 pounds.  Physical 
examination of the veteran revealed that his height was 71 
inches and his weight was 179 pounds.  He did not have 
adenopathies, skin or mucous membrane lesions or 
hepatosplenomegaly.  

The Board finds that the 30 percent rating assigned in the 
July 2001 rating decision was correct.  At the time of the 
June 2001 VA examination, there was no evidence that the 
veteran demonstrated any refractory constitutional symptoms, 
diarrhea, or pathological weight loss or development of AIDS-
related opportunistic infection or neoplasm.

However, in November 2002, the veteran was afforded both a VA 
general medical examination and a psychiatric examination.  
The veteran had lost 10 pounds during the previous year.  He 
denied nausea, vomiting, constipation, or GERD.  He had loose 
non-crampy stools three to four times per week.  The veteran 
reported that he had had repeat laboratories including a CD4 
which was improved but still showed a positive viral load.  
The examiner noted that the veteran had HIV associated thrush 
off and on requiring treatment approximately twice a year.  
The veteran had had no pneumonia or other HIV related 
problems, except a rash that he had on his face for 
approximately a month or two.  The veteran was experiencing 
decreasing weight, chronic fatigue, and insomnia.  Physical 
examination of the veteran revealed that he was 5 feet 11 
inches and weighed 168 pounds.  The examiner noted multiple 
skin-colored papules with punctuate center consistent with 
molluscum contagiosum.  No thrush was noted.  The veteran was 
diagnosed with Human immunodeficiency virus - acquired 
immunodeficiency syndrome with molluscum contagiosum, 
intermittent thrush, weight loss, diarrhea due to 
medications, and depression with chronic fatigue.  

The above examination indicates that the veteran developed an 
AIDS-related opportunistic neoplasm (molluscum contagiosum).  
Thus, effective the date of this VA examination, the veteran 
met the criteria for a 60 percent rating.

The veteran was afforded a VA examination in January 2003.  
The examiner opined that the inciting incident for the 
development of diabetes was the antiretroviral therapy for 
the veteran's HIV.    

In a January 2003 rating decision, service connection was 
granted for diabetes mellitus and depressive disorder as 
secondary to service-connected HIV.  The Board notes that 
because these disorders have been separately service-
connected, they could not be used in the evaluation of a 
higher rating for his HIV related illness.  See Note (2) to 
DC 6351 above. 

In October 2003, the veteran submitted a statement by Dr. 
L.N. which stated that she had evaluated the veteran for HIV, 
diabetes mellitus (type 2), and hypertension and that based 
on findings from the examination (thrush, warts, cachexia) 
and from the knowledge that the veteran has resistance to his 
medications, she was concerned that the HIV was advanced.  
She also noted that this had caused significant fatigue which 
precluded him from being able to perform a job.

VA treatment records indicated that in December 2003, the 
veteran underwent a biopsy of an anal mass which was 
diagnosed as sqamous cell carcinoma, grade 2/3, keratinizing, 
invasive.  A December 2003 from Dr. M.A. noted that the 
veteran had a recent diagnosis of anal cancer for which he 
needed further evaluation and possible surgical intervention.  

The veteran was afforded a VA examination in April 2004.  The 
veteran reported complaints of insomnia, easy fatigability, 
weight loss, frequent upper respiratory infections, and 
anxiety.  The veteran reported that he had never been 
hospitalized for any complications of AIDS.  The examiner 
noted that there was no history of opportunistic infection 
except for possible tuberculosis treated in 1980; although, a 
fungus infection was also considered to be the diagnosis.  
The examiner noted that in December 2003 the veteran 
developed an anal wart which turned out to be carcinoma on 
biopsy and underwent chemotherapy and radiation therapy.  The 
veteran reported that he was told that the carcinoma was 
related to HIV.  Since December 2003, the veteran had been 
having diarrhea with 8 to 10 mostly liquid bowel movements 
per day and noted that a maximum does of Imodium only 
occasionally alleviated the diarrhea.  The veteran was 
diagnosed with HIV on medications and anal carcinoma which 
was noted to be at least as likely as not related to HIV.

Considering the December 2003 diagnosis of anal cancer, and 
the April 2004 VA examination linking the veteran's anal 
cancer to his service-connected HIV, the Board is of the 
opinion that an increased evaluation to 100 percent for the 
veteran's HIV-related illness is warranted from the date the 
veteran underwent the biopsy, December 19, 2003.  Although 
there is no evidence in the record that indicates that the 
anal cancer afflicts multiple body systems, the Board finds 
that because the veteran is undergoing chemotherapy, and 
chemotherapy affects multiple body systems, this is adequate 
to evaluate the veteran's HIV-related illness as totally 
disabling.

The Board, therefore, finds the preponderance of the evidence 
supports a claim for an increased evaluation of 60 percent 
effective November 16, 2002 and an increased evaluation of 
100 percent effective December 19, 2003 for an HIV related 
illness.   

IV.	Earlier Effective Date

The veteran is claiming entitlement to an effective date 
prior to September 23, 1998 for an award of service 
connection for tinnitus.  

Under governing law, the effective date of an award of 
disability compensation, in conjunction with a grant of 
entitlement to service connection, shall be the day following 
separation from active service or the date entitlement arose, 
if the claim is received within one year of separation from 
service; otherwise, the effective date shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400(b)(2).

On September 23, 1998, the veteran filed his VA Form 21-526, 
Veteran's Application for Compensation or Pension, which 
indicated that the nature of disease for which that claim was 
made was HIV.  In a July 2001 rating decision, service 
connection for HIV syndrome was granted and a 30 percent 
disability rating was assigned effective April 12, 2001.  The 
veteran appealed.  In the May 2002 Statement of the Case, the 
RO changed the effective date for service connection for HIV 
syndrome to September 23, 1998.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155. 

Prior to September 23, 1998, there is no communication from 
the veteran or other qualified person, of record, which 
indicates a desire to claim service connection for HIV 
syndrome.

The Board notes that in July 1995, the veteran submitted a VA 
Form 21-4138, Statement in Support of Claim, which said, "I 
wish to reopen my claim for [service connection] for TB.  I 
was last treated for the condition in 1982.  I now am 
diagnosed as having AIDS.  I am being treated at W/S 
effective 7-18-95.  Please obtain those treatment records for 
consideration.  If not sufficient, please schedule me for a 
VA examination.  I am currently [service connected] for TB."  

The Board cannot conclude that the July 1995 VA Form 21-4138 
is a claim for service connection for HIV syndrome.  Although 
the veteran mentions his diagnosis of AIDS, he clearly notes 
that he wishes to reopen his TB claim, which is in essence a 
claim for a higher disability rating.

Therefore, an effective date prior to September 23, 1998, the 
date that has been assigned, may not be granted.  The facts 
are not in dispute.  Accordingly, an effective date prior to 
September 23, 1998 for HIV syndrome is not warranted as a 
matter of law.  


ORDER

Entitlement to a compensable evaluation for inactive 
pulmonary tuberculosis is denied.

Entitlement to an initial evaluation in excess of 30 percent 
for HIV syndrome prior to November 16, 2002 is denied.

Entitlement to an evaluation of 60 percent for HIV syndrome 
is granted effective November 16, 2002.

Entitlement to an evaluation of 100 percent for HIV syndrome 
is granted effective December 19, 2003.

Entitlement to an effective date earlier than September 23, 
1998, for the grant of service connection for HIV syndrome is 
denied.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


